Citation Nr: 0802060	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  04-26 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial increased rating for 
gastroesophageal reflux disease (GERD) with cholecystectomy 
and steatohepatitis, currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for left leg numbness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1999 to January 
2003.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  The veteran's GERD with cholecystectomy and 
steatohepatitis is manifested by abdominal pain, nausea and 
occasional vomiting.

2.  The veteran does not have a current disability to account 
for his subjective complaints of left leg numbness.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for GERD with cholecystectomy and 
steatohepatitis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code 7346 
(2007).

2  The criteria for service connection for left leg numbness 
are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for GERD.  As such, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board notes that the service-connected GERD has 
been evaluated as 10 percent disabling pursuant to 
38 C.F.R. § 4.114, Diagnostic Code 7346.

Analysis

Under Diagnostic Code 7346, a 10 percent rating is assigned 
when the disease exhibits two or more of the symptoms for the 
30 percent evaluation of less severity.  A 30 percent rating 
is assigned for persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 60 percent rating is 
assigned for symptoms of pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  38 C.F.R. § 4.114.

Service medical records show that the veteran was found to 
have cholelithiasis in May 2002 and as a result, underwent 
gallbladder surgery.  An upper GI conducted in June 2002 
revealed that the veteran had mild intermittent 
gastroesophageal reflux, for which he was prescribed 
medication, and in September 2002 he continued to have sharp 
abdominal pains.  A biopsy conducted in November 2002 showed 
minimal steatosis and minimal fibrosis.  

VA pre-discharge examination in December 2002 showed that the 
veteran continued to have some mild epigastric tenderness and 
the veteran reported daily symptoms of abdominal pain, nausea 
and vomiting.  The examiner also noted that the veteran had 
gained 30 pounds since undergoing gall bladder surgery in May 
2002.  Based on this medical evidence, in the February 2003 
rating decision on appeal, the RO granted the veteran service 
connection for GERD (claimed as stomach condition post gall 
bladder surgery).  An evaluation of 10 percent was assigned, 
effective January 16, 2003.

On VA examination in February 2004, the veteran reported 
symptoms of epigastric pain which was constant at a 3-4/10 
level, but once daily would exacerbate to a 10/10 level.  He 
reported that the pain would last from 30 seconds to 90 
minutes at no particular time; that food had no effect on his 
pain; and that his pain did not radiate.  He also reported 
nausea with dry heaves/vomiting during flare-ups and four to 
five loose stools per day and no constipation.  The veteran 
denied dysphagia, chest pain, hematosis, melena, reflux and 
regurgitation.  The examiner also noted that in January 2004, 
the veteran underwent an esophagogastroduedenoscopy with 
duodenal biopsy, which was normal.  

The examiner continued the veteran's previous diagnosis of 
gastroesophageal reflux disease based on upper GI series and 
indicated that the veteran's GERD was felt to be 
asymptomatic.  He also diagnosed the veteran with gastritis 
and opined that more likely than not, the veteran's current 
gastrointestinal symptoms were due to the gastritis.

Based on the evidence discussed above, the Board finds the 
veteran's service-connected GERD is appropriately rated at 10 
percent.  A higher disability rating is not warranted because 
although the veteran reports recurrent epigastric pain, there 
is no evidence of dysphagia, pyrosis, and regurgitation with 
accompanying substernal or arm or shoulder pain that is 
productive of considerable impairment of health.  
Furthermore, although the evidence of record shows that the 
veteran has reported symptoms of pain and vomiting, there is 
no evidence of material weight loss and hematemesis or melena 
with moderate anemia, or other symptoms productive of the 
severe impairment of health.  In fact, as noted above, in 
December 2002, the veteran was noted to have gained 30 
pounds.  Accordingly, a preponderance of the evidence is 
against an evaluation greater than the 10 percent assigned.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).


Analysis

Evidence of record shows that the veteran sustained a 
hyperextension injury of his back while on active duty.  The 
veteran contends that he developed numbness on the inner side 
of his left leg, between the knee and the ankle soon after 
his back injury.

Service medical records show that the veteran complained of 
left lower leg numbness in April and August 2002.  However, 
there was no diagnosis for this condition.  During a pre-
discharge examination in December 2002, the veteran was shown 
to have a greatly decreased pinprick and light touch 
perception in the left leg, anterior lateral extending on the 
lateral aspect of his posterior lower leg as well.  However, 
because the veteran was unable to attend a EMG/Nerve 
Conduction study, the examiner was unable to give a diagnosis 
for his left leg condition.

A February 2004 VA examiner noted that on neurological 
examination, sciatic stretch test was inconclusive.  Pinprick 
examination demonstrated an area of decreased pinprick 
perception on the medial surface of the left leg between the 
knee and the ankle.  Otherwise, primary sensations were 
normal and tendon reflexes were present and symmetrical.  The 
examiner noted that there was evidence of a mild sensory 
neuropathy in the left lower extremity involving the 
superficial branches of the perineal nerve, but there was no 
evidence of a radiculopathy.  He did not give a diagnosis for 
the veteran's symptoms nor did he give an opinion as to the 
etiology of the veteran's symptoms.

In a March 2004 VA opinion, W.B., MD stated that the 
veteran's left leg neuropathy is not related to the veteran's 
service-connected lumbar spine disease.  He noted further 
that the neuropathy as described, is non-specific and cannot 
be related to any specific etiology, and that it would be 
specifically not related to any spine disorder.

On VA examination in September 2004, the muscles of the 
veteran's left lower extremity were all within normal limits, 
and there was no evidence of denervation.

In essence, the evidence of a current disability manifested 
by left leg numbness is limited to the veteran's own 
statements.  This is not competent evidence of the claimed 
disability since laypersons, such as the veteran, are not 
qualified to render a medical diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the veteran's claim.

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

The record reflects that in November 2003, prior to the 
initial adjudication of the claim, the RO sent the veteran a 
letter informing him of the evidence and information 
necessary to substantiate his claim, the information required 
of him to enable VA to obtain evidence in support of his 
claim, the assistance that VA would provide to obtain 
evidence in support of his claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  Although this letter did not specifically 
inform the veteran that he should submit any pertinent 
evidence in his possession, it did inform him of the evidence 
that would be pertinent and that he should submit such 
evidence or provide the RO with the information and any 
authorization necessary for the RO to obtain the evidence on 
his behalf.  Therefore, the Board believes that he was on 
notice of the fact that he should submit any pertinent 
evidence in his possession.  The Board notes that, even 
though the letter requested a response within 60 days, it 
also expressly notified the veteran that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) (evidence must be 
received by the Secretary within one year from the date 
notice is sent).

The Board also notes that although the veteran has not been 
provided notice of the type of evidence necessary to 
establish a disability rating or an effective date for his 
increased rating and service connection claims, the Board 
finds that there is no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The Board has determined that 
an increased rating for GERD, and service connection for left 
leg numbness is not warranted.  Consequently, no disability 
ratings or effective dates will be assigned, so the failure 
to provide notice with respect to those elements of the 
claims was no more than harmless error.

The Board also notes that all pertinent, available evidence 
has been obtained in this case.  The veteran has been given 
VA examinations in connection with his claims, and neither 
the veteran nor his representative has identified any 
additional evidence that could be obtained to substantiate 
the claims.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were not prejudicial to the veteran.
ORDER

A higher initial rating for GERD with cholecystectomy and 
steatohepatitis is denied.

Service connection for left leg numbness is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


